DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raskin (US 20140121564 A1) in view of Shimomura (US 20130120445 A1) and Edman (US 20140343861 A1 – previously cited).

For claims 1, 11, and 12, Raskin teaches An electronic device, method, and system comprising: 
a measurement unit [810] configured to sense information pertaining to an abdomen; [Figs. 8A-B per ¶44]; 
and a controller [910, 920] configured to calculate a first contour of the abdomen and a second contour of the abdomen based on the information sensed at different times over a period of time [bodyfat measurement via contour measurement including trends thereof per ¶44 and ¶53 over time (first and subsequent measurements)] wherein the controller is further configured to
store, during the period of time, information related to food or drink consumed by a user and information related to physical activity of the user in a storage in association with time, [per ¶42, end of ¶60], 
extract the information related to food or drink and the information related to physical activity between a first time, of the different times, at which the first contour is measured and a second time, of the different times, at which the second contour is measured, [diet and exercise tracking including during and for trend measurement is/are central inventive feature(s) detailed throughout the majority (if not the entirety) of the disclosure of Raskin – see at least ¶¶60-61]; and 
(for claim(s) 12) a touchscreen display which operates as the display [Fig. 4 of Raskin being a smartphone which is a touchscreen display]. 

Raskin fails to teach displaying the two contours representing a cross-section of the abdomen in overlap on the display.  However, Raskin does teach in ¶¶53-54 tracking fitness and dieting trends of the user for feedback and encouragement as well as displaying a single contour of an abdomen cross-section in time per Fig. 4A. 
Shimomura teaches an exercise management device [abstract] which displays two contours of an abdomen from different times in overlap [per Fig. 17].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the display (Fig. 4A) of Raskin to display two abdomen contours of separate times  as taught by Shimomura (to display first and second contours of the different times in the display of Raskin) in order to boost motivation to the user to continue exercise. As motivated by Shimomura ¶3 and Raskin ¶¶53-54. 

Raskin in view of Shimomura fails to make obvious displaying the information related to food or drink and physical activity together with the first and second contours in overlap on the display.  However, Raskin does teach in ¶¶53-54 tracking fitness and dieting trends of the user for feedback and encouragement. 
Edman teaches an electronic device comprising a controller [600] configured to display information related to food/drink and physical activity [Fig. 6 showing intake and expenditure (including at least a form of storage for then subsequent display)].
It would have been obvious to one of ordinary skill at the time the invention was filed to further modify the display of Raskin in view of Shimomura to incorporate the display of information related to food or drink and physical activity as taught by Edman (i.e., to display such information alongside the overlapping first and second contours of Raskin and Shimomura) in order to aid a user in bodyweight management, exercise, and dietary goals.  As motivated by Edman ¶101, Raskin ¶¶53-54. 
 
For claim 2, Raskin teaches The electronic device of claim 1, wherein the controller is configured to determine the first contour and the second contour based on user selection. [i.e., user performing measurement of ¶44 constitutes a form of ‘selection’ under BRI].  

For claim 3, Shimomura teaches (in the motivated combination of claim 1) the controller is configured to display the first contour and the second contour in overlap using a central portion of a back in the first contour and the second contour as a reference point. [Fig. 17]. As motivated in claim 1. 

For claim 4, Shimomura teaches (in the motivated combination of claim 1) the controller is configured to display the first contour and the second contour in overlap using a center of the first contour and the second contour as a reference point. [Fig. 17]. As motivated in claim 1.

For claim 5, Raskin teaches The electronic device of claim 1, wherein the measurement unit comprises at least one of an acceleration sensor, a direction sensor, an angular velocity sensor, an inclination sensor, and a camera. [per ¶44]. 

For claim 7, the motivated combination of Raskin and Edman teaches the controller is further configured to display at least one of the type, amount, and calories of food or drink consumed by the user between the first time and the second time and the amount of exercise, calories burned, and hours of sleep of the user. [Edman Fig. 6].  As motivated in claim 1. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Raskin in view of Shimomura, Edman, and Pacione (US 20130158368 A1 – cited previously). 
For claim 8, Raskin fails to teach the controller configured to store at least one of the type, amount, and calories of food or drink in the storage based on information included on a package of the food or drink.
Pacione discloses a system for monitoring body weight and shape of an individual comprising a storage system that stores the type, amount, and calories of food based on information included on a package of the food [¶116]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify to modify the controller of Raskin to incorporate storing the nutritional information of Pacione to provide a nutritional tracking system for the user so they can be aware of the contents of the food.  As motivated by Pacione Abstract, ¶¶18-22. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Raskin in view of Shimomura, Edman, and Mensinger (US 20160232322 A1 – cited previously).
For claim 9, Raskin fails to teach the controller is configured to store at least one of the type, amount, and calories of food or drink in the storage based on an image of the food or drink.
Mensinger discloses a system for monitoring food intake of a user that determines the type and nutritional information of the food in the storage based on an image of the food [¶98]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify to modify the controller of Raskin to incorporate the storing of nutritional information based on images of Mensinger in order to provide system integration with well-known third-party applications and devices such as smartphones and to help the user (i.e., having the abdomen) easily associate changes in nutritional values with types of food consumed. As motivated by Mensinger ¶98. 

For claim 10, Mensinger further teaches storing and displaying information related to medicines consumed by the user [¶84].  As motivated in claim 9 and Mensinger ¶84. 

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive.

Applicant argues in remarks pp. 6-7 that because Shimomura (allegedly) fails to teach displaying contours which are calculated on information from different times (Shimomura instead teaching displaying estimated contours), then the combination of Raskin and (inter alia) Shimomura does not make obvious the claimed display of overlapping contours calculated from information sensed at different times.  Examiner respectfully disagrees.  Raskin teaches the display of a resultant contour based on information sensed at different times as in Raskin Fig. 4.  Raskin merely fails to teach displaying two overlapping contours. Therefore, because Shimomura teaches the display of (inter alia) two overlapping contours, the missing teaching of Raskin is remedied by Shimomura and the claim made obvious as a result.  The strength of the teaching(s) of Raskin, especially in view of Raskin Fig. 4, affords a reasonable amount of ordinary creativity and inference when considering the combined teachings of the references.  
(“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."  Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."  Id. at 418, 82 USPQ2d at 1396. )


Inasmuch as Applicant makes a distinct allegation of improper hindsight reasoning in remarks p. 7, Examiner respectfully submits that "any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  Given the limited amount of non-production time, if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791 
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791